Citation Nr: 1447945	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to bladder cancer or chemical exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to bladder cancer or chemical exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to bladder cancer or chemical exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to bladder cancer or chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970 and from January 1991 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bladder cancer and peripheral neuropathy of the upper and lower extremities.  He asserts that his private and VA physicians attribute these disabilities to in-service chemical exposure while serving as a helicopter mechanic in Vietnam.

In July 2010, Dr. Lucchese, M.D., Columbia VAMC, opined, without rationale, that the Veteran's neuropathy may be related to in-service chemical exposure, specifically aviation fluids or heavy metals associated with aviation maintenance. 

The evidence of record suggests that the Veteran's bladder cancer and peripheral neuropathy may be related to service.  However, as the evidence of record is insufficient to decide the claims, VA examination is needed.  See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit any outstanding statements from his private or VA physicians that relate his current bladder cancer and/or peripheral neuropathy to his military service, including in-service chemical exposure.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bladder cancer and/or peripheral neuropathy are related to his military service, including exposure to (i) herbicide agents and/or (ii) other chemicals, such as aircraft fluids, fuels (JP-4, JP-5, JP-8), and cleaning agents.  The Board acknowledges that neither of the claimed conditions are presumptive conditions for Veterans exposed to herbicides (Agent Orange).  Nonetheless, an opinion is required as to whether it is at least as likely as not (50 percent or greater probability) that the claimed conditions are directly related to herbicide (Agent Orange) exposure.  

The examiner is to address Dr. Lucchese's July 2010 opinion that the Veteran's neuropathy may be related to in-service chemical exposure, specifically aviation fluids or heavy metals associated with aviation maintenance. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



